COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                  ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:        Marvinell Harlan v. Texas Workforce Commission, Appeal
                            Tribunal, Hearing Officer J. Koehn, Hearing Officer L.
                            Lawrence, and Commissioners Hope Andrade and Andres
                            Alcantar

Appellate case number:      01-17-00849-CV

Trial court case number:    2015-11049

Trial court:                190th District Court of Harris County

Date motion filed:          March 4, 2019

Party filing motion:        Appellant

       It is ordered that appellant’s motion for en banc reconsideration is denied.


Judge’s signature: /s/ Russell Lloyd
                   Acting for the En Banc Court

Date: April 2, 2019

En banc court consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss.